UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WISCONSIN

Nancy Knudtson,
Plaintiff,
NOTICE OF APPEAL
Vv.
County of Trempealeau and Case No. 18-cv-354
Taavi McMahon,
Defendants.

 

Notice is hereby given that Nancy Knudtson, Plaintiff, in the above-named matter, hereby
appeals to the United States Court of Appeals for the Seventh Circuit from the Opinion and Order,
and Judgment, entered on October 10, 2019, in favors of Defendants, County of Trempealeau and
Taavi McMahon, and against Nancy Knudtson, granting Defendants’ Motions of Summary

Judgment and dismissal.

Dated: t/ 9/19

 

BAKKE AN, S.C.

LE LA ZA

Peter M. Reinhardt

Attorney No. 1025187

2919 Schneider Avenue SE, P.O. Box 280
Menomonie, WI 54751-0280

(715) 235-9016
preinhardt@bakkenorman.com

Attorneys for Nancy Knudtson

 
